People v Robinson (2017 NY Slip Op 03538)





People v Robinson


2017 NY Slip Op 03538


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY, JJ.


2015-01728
 (Ind. No. 2837/12)

[*1]The People of the State of New York, respondent,
vLarry Robinson, appellant.


Lynn W. L. Fahey, New York, NY (Anna Pervukhin of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Howard B. Goodman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered February 2, 2015, convicting him of endangering the welfare of a child and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was charged, inter alia, with course of sexual conduct against a child in the second degree, rape in the third degree (three counts), criminal sexual act in the third degree (three counts), sexual abuse in the third degree (three counts), and endangering the welfare of a child (two counts). The charges were based on allegations that he embarked on a course of sexual conduct with the complainant, his then-girlfriend's daughter, starting when she was eight years old. After a trial, the jury acquitted him of all of the sex-related charges, but convicted him of one count of endangering the welfare of a child for the time period of November 1, 2009, to July 31, 2010, and criminal contempt in the second degree related to the violation of an order of protection imposed against him in favor of the complainant.
The defendant's challenge to the legal sufficiency of the evidence supporting his conviction of endangering the welfare of a child is unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of endangering the welfare of a child (Penal Law § 260.10[1]), beyond a reasonable doubt.
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]), we nevertheless accord great deference to the opportunity of the finder of fact to view the witnesses, hear testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt as to the count of endangering the welfare of a child for the period of November 1, 2009, to July 31, 2010, was not against the weight of the evidence (see [*2]People v Kuykendall, 43 AD3d 493, 495). "A person is guilty of endangering the welfare of a child when . . . [h]e or she knowingly acts in a manner likely to be injurious to the physical, mental or moral welfare of a child less than [17] years old" (Penal Law § 260.10[1]). The fact that the defendant was acquitted of the charges of course of sexual conduct against a child in the second degree, rape in the third degree, criminal sexual act in the third degree, and sexual abuse in the third degree did not undermine the weight of the evidence supporting the verdict on the count of endangering the welfare of a child (see People v Virapen, 147 AD3d 981, 982).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., BALKIN, AUSTIN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court